El Juez Asociado Sr. Wolf,
emitió la opinión del tribunal..
Un policía que estaba de servicio, en sus recorridas en Caguas, el día 16 de febrero de 1916, a eso de la una de la mañana, notó que salía humo paulatinamente de la planta baja de la casa en que P. González e Hijo tenían su estable-cimiento. El policía trató de dar la voz de alarma a los que' habitaban la casa, pero como nadie contestaba, requirió la ayuda de otras personas, entre ellas policías y bomberos, y se forzó la entrada. Los hombres tuvieron que quedarse a. la entrada porque el humo cegaba. Por el sitio donde estaba un rastrillo fue localizado y extinguido el fuego, no habiendo' podido entrar hasta entonces los bomberos y la policía. Se' encontró ron o alcohol en el piso y varias latas de gas abier-tas. El suelo estaba saturado de una substancia inflamable' que probablemente era alcohol, y había sacos impregnados de gas por allí cerca, y escobas en igual forma, estando todas, estas cosas más o menos comunicadas o conectadas; en una palabra, todo demostraba de un modo claro que había cogido fuego el establecimiento, no debido a un accidente, sino por artificio humano. Plácido y José González, padre e hijo,, dueños del establecimiento y socios en el negocio, fueron arrestados y acusados por un delito de conspiración. La conspiración alegada fué la comisión del delito de destrucción fraudulenta de bienes asegurados, pegando fuego a una casa y a las mercancías de un establecimiento. Además de los hechos que hemos referido, hubo prueba directa en el juicio* *715tendente a demostrar que los acusados generalmente dormían en la casa, aunque no se probó .claramente que se encontraban allí en el momento inmediatamente anterior al descubrimiento del fuego, a la una de la mañana. No se cocinaba en la casa, sino que se llevaba la comida a los acusados y comían en los altos. Hubo prueba directa tendente a establecer el becño de que los acusados habían comido arriba en la noche del fuego, y de que en la habitación donde comieron después del fuego hallaron los investigadores preparativos de materiales combustibles semejantes a los colocados en la tienda. Tam-bién se encontraron preparativos en las demás partes de la planta alta. Quedó demostrado por la prueba que la situa-ción financiera de los acusados era tirante y por tanto que necesitaban dinero y estaban asegurados por una suma muy crecida, quizás demasiado grande.
Al terminarse la prueba del fiscal, los acusados pre-sentaron una moción de sobreseimiento (nonsuit), por el fun-damento de que no fué probada la conspiración, sino única-mente que las mercancías habían sido quemadas aparente-mente para cobrar el aseguro. Tal vez la prueba fué algo deficiente, puesto que sólo tendía a acreditar que uno u otro, o ambos de los acusados, habían pegado fuego al establecimiento, lo que no constituye toda la certidumbre o prueba circunstan-cial de la conspiración que la ley exige. Sin embargo, la corte declaró sin lugar la mo.ción y los acusados presentaron en-tonces su prueba. Hemos resuelto en casos civiles, qne cuando un demandado presenta su prueba después de desestimarse la moción de nonsuit, dicho demandado renuncia a su moción. Díaz v. Rivera, 19 D. P. R. 548, y casos citados en el mismo; Príncipe v. American Railroad Co., 22 D. P. R. 302. Por iguales razones la regla es de aplicación en casos criminales.
José G-. González, el hijo, subió a- la silla testifical como testigo de defensa. Su declaración tendía a demostrar que ambos acusados habían comido en la casa la noche del fuego,, y que salieron de la casa juntos esa noche a las ocho y media; *716que fueron a ver el fuego de Naguabo y sólo volvieron a la una y media de la mañana, cuando encontraron que había fuego en el establecimiento. Según esta declaración ellos nunca estuvieron separados.
Esto completó la cadena de prueba circunstancial para complicar a ambos acusados. Trataron los acusados de ex-plicar su situación financiera, negaron su complicidad, pero la corte dictó sentencia contra ellos. El conflicto en la prueba quedó resuelto por la corte inferior y no solamente no vemos que exista razón para poner en duda su resolución, sino que, como hemos dicho, creemos que hubo prueba suficiente de la conspiración, siendo el verdadero error que ha sido alegado en apelación el no haberse probado la conspiración.
La corte inferior muy bien indica que el concurso de vo-luntades (meetings of minds), raras veces puede ser demos-trado directamente. En este caso quedó probado que existió un verdadero motivo, preparativos que no dejaban lugar a dudas de ninguna clase, así como la oportunidad práctica-mente exclusiva que tuvieron los acusados, en unión del hecho de que estuvieron juntos durante todo el tiempo en que pu-dieron hacerse los preparativos. Los acusados sugirieron que el fuego pudo ser obra de sus enemigos, pero solamente se limitaron a decir que todos los comerciantes tenían ene-migos. En vista de su presencia en la casa poco tiempo antes de descubrirse el fuego, la corte ni siquiera estaba obligada a creer que los acusados fueron a Naguabo. Ambos se en-contraban juntos en el establecimiento, y siendo socios, e in-teresados, y cada uno agente y con conocimiento de los actos del otro, no había teoría razonable respecto a los hechos de este caso que fuera incompatible con la culpabilidad de dichos acusados. En el caso de El Pueblo v. Cofresí, 22 D. P. R. 749, citado por los apelantes, no existió tal relación entre las partes de donde pudiera inferirse una acción, conjunta, ni se demostró que hubiera un interés o agencia común. En ese caso la prueba estaba enteramente de acuerdo con el hecho *717de liaber actuado solo el dueño de la tienda, sin intervención de su dependiente, o sea el otro acusado.
Debe confirmarse la sentencia.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro, Aldrey y Hutchison.